               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JAMEY JACKSON,

                       Petitioner,
                                                        Case No. 19-CV-49-JPS
 v.

 BRIAN FOSTER,
                                                                       ORDER
                       Respondent.


       Petitioner Jamey Jackson (“Jackson”) filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, alleging that his conviction and

sentence were imposed in violation of his constitutional rights. (Docket #1).

He filed a motion for leave to proceed without prepayment of the filing fee,

(Docket #2), and submitted a trust account statement, (Docket #5), which

reflects an average monthly balance of $0.85 and an average monthly

deposit of $7.86. The Court will grant Jackson’s motion, `waive the $5.00

filing fee associated with habeas petitions, and proceed with screening the

complaint.

       Rule 4 of the Rules Governing Section 2254 Proceedings authorizes

a district court to conduct an initial screening of habeas corpus petitions

and to dismiss a petition summarily where “it plainly appears from the face

of the petition. . .that the petitioner is not entitled to relief.” The Rule

provides the district court the power to dismiss both those petitions that do

not state a claim upon which relief may be granted and those petitions that

are factually frivolous. See Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993).

Under Rule 4, the Court analyzes preliminary obstacles to review, such as

whether the petitioner has complied with the statute of limitations,
exhausted available state remedies, avoided procedural default, and set

forth cognizable claims.

       According to the petition and the state court docket, on February 3,

2015, Jackson was adjudged guilty by a jury of his peers of one count of

unlawful possession of a firearm in Milwaukee County Court Case No.

14CF2307. He was sentenced to five years confinement and five years of

extended supervision. On March 6, 2017, Jackson filed a motion for

postconviction relief, arguing that his counsel was ineffective for failing to

move to suppress a lineup identification that violated his right to counsel

and was impermissibly suggestive. (Docket #1-1 at 1). The trial court denied

the motion on May 5, 2017. Id. at 12. On May 22, 2017, Jackson filed a notice

of appeal. In his appeal, he renewed his ineffective assistance of counsel

claim that his attorney should have moved to suppress the lineup as

impermissibly suggestive because two of the three witnesses heard the

third witness ask to see him again. Id. at 17. He also argued that there was

insufficient evidence to support the guilty verdict. Id. at 21. The Wisconsin

Court of Appeals affirmed the trial court’s judgment on March 6, 2018. Id.

at 22. The Supreme Court denied review on June 11, 2018.

       As part of its Rule 4 review, the Court first considers the timeliness

of the petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or if certiorari is not

sought, at the expiration of the ninety days allowed for filing for certiorari.

See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012).


                                 Page 2 of 11
       The Wisconsin Supreme Court denied Jackson’s petition for review

on June 11, 2018. Jackson then had ninety days to seek certiorari from the

Supreme Court. The habeas clock began to run the day after this period

expired, on September 9, 2018. Jackson filed his petition in this Court on

January 7, 2019, within the one-year deadline prescribed by 28 U.S.C. §

2244(d)(1)(A). Accordingly, the petition is timely.

       Next, the Court analyzes whether Jackson fully exhausted his state

court remedies. A district court may not address claims raised in a habeas

petition “unless the state courts have had a full and fair opportunity to

review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly,

a state prisoner is required to exhaust the remedies available in state court

before a district court will consider the merits of a federal habeas petition.

28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir.

2001). A petitioner exhausts his claim when he presents it to the highest

state court for a ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669

(7th Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971)); Perruquet v.

Briley, 390 F.3d 505, 513 (7th Cir. 2004). Once the state’s highest court has

had a full and fair opportunity to pass upon the merits of the claim, a

prisoner is not required to present to that court again. Humphrey v. Cady,

405 U.S. 504, 516 n.18 (1972).

       Here, Jackson appears to have exhausted his remedies as to his

ineffective assistance of counsel claim. Jackson claims the following

grounds for relief in his habeas petition: First, “as a result of trial counsel’s

failure to object to the impermissibly suggestive lineup, tainted

identification evidence was introduced at trial.” (Docket #1 at 6). Second, he

claims that there was “constitutionally insufficient evidence to sustain the

guilty verdict adjudication.” Id. at 7.


                                  Page 3 of 11
       Jackson has alleged grounds for relief that were considered by the

state court. Specifically, the Court will allow Jackson to proceed on the

following claims: (1) an ineffective assistance of counsel claim against his

trial counsel for failing to object to or attempt to suppress the impermissibly

suggestive lineup; and (2) a challenge to the constitutional sufficiency of the

evidence used to sustain the conviction. These were the issues addressed

by the Wisconsin Court of Appeals, State v. Jackson, 2017AP968, 2018 WL

1175136 (Wis. Ct. App. Mar. 6, 2018), and these were the issues that the

Wisconsin Supreme Court declined to review.

       The Court will now analyze whether Jackson has procedurally

defaulted on either of his claims. “A habeas petitioner who has exhausted

his state court remedies without properly asserting his federal claim at each

level of state court review has procedurally defaulted that claim.” Lewis v.

Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004). Functionally, procedural default

arises when the petitioner either (1) failed to present his claim to the state

courts and it is clear that those courts would now hold the claim

procedurally barred, or (2) presented his claim to the state courts but the

state court dismissed the claim on an independent and adequate state

procedural ground. Perruquet, 390 F.3d at 514; Moore v. Bryant, 295 F.3d 771,

774 (7th Cir. 2002); Chambers v. McCaughtry, 264 F.3d 732, 737–38 (7th Cir.

2001). Neither circumstance appears to have arisen in this case, and so the

Court will not dismiss Jackson’s claims at this time on the basis of

procedural default.

       The Court concludes its Rule 4 review by screening for patently

frivolous claims in Jackson’s petition. Ray, 700 F.3d at 996 n.1. Without

expressing any opinion as to the potential merit of his claims, it does not

plainly appear that they are frivolous.


                                 Page 4 of 11
       Having screened the original petition, the Court now turns to

Jackson’s motion to amend and stay his petition. (Docket #7). Habeas

petitions are governed by Federal Rule of Civil Procedure (“FCRP”) 15,

which addresses motions to amend. 28 U.S.C. § 2242; Fed. R. Civ. P. 81(a)(4).

FRCP 15 provides that “[a] party may amend its pleading once as a matter

of course within: (A) 21 days after serving it, or (B) if the pleading is one to

which a responsive pleading is required, 21 days after service of a

responsive pleading. . .” Fed. R. Civ. P. 15(a)(1). In a federal habeas case, the

period in which a petitioner can amend without leave of the court “can be

rather long” because “[u]nder Habeas Corpus Rule 4, a petition is not

immediately served on the respondent.” Mayle v. Felix, 545 U.S. 644, 663

(2005). This is due to the fact that district court judges will first screen the

petition to determine whether it plainly appears that the petitioner is not

entitled for relief. Id.; Rules Governing Section 2242 Cases in the United

States District Courts, Rule 4. Before the judge conducts this screening, “the

petitioner may amend his pleading as a ‘matter of course,’” so long as the

statute of limitations has not expired. Mayle, 545 U.S. at 663 (quoting Fed.

R. Civ. P. 15(a)). Once the statute of limitations expires, however,

amendments must relate back to the original petition. Id. at 656–57; Fed. R.

Civ. P. 15(c)(1). The amendments must “‘ar[i]se out of the conduct,

transaction, or occurrence’” as the claims alleged in the original habeas

petition. Mayle, 545 U.S. at 655 (quoting Fed. R. Civ. P. 15(c)(2)). In other

words, the “original and amended petitions [must] state claims that are tied

to a common core of operative facts.” Id. at 664.

       Here, the habeas petition deadline expired on September 9, 2019 and

Jackson submitted his motion to amend the petition on October 7, 2019,

approximately one month after the statute of limitations expired. Therefore,


                                  Page 5 of 11
his amended claim must be tied to the same “common core of operative

facts” as the claims in his original petition; i.e., ineffective assistance of

counsel for failure to challenge the inappropriately suggestive lineup and

sufficiency of the evidence. Id.

       Jackson’s motion to amend seeks to bring another Sixth Amendment

claim on the grounds that his right to counsel was violated when the police

conducted a lineup without counsel present. The basis of Jackson’s

amendment is founded in an unrelated Section 1983 suit that was also filed

in this branch of the court, case number 18-CV-446, in which the

government did not dispute that Jackson’s right to counsel was violated

when he was denied counsel during the lineup. (Docket #7 at 2). In the

Section 1983 suit, the government was shielded from liability by the

doctrine of qualified immunity, because the law was unclear as to when the

right to counsel attached. See (Case No. 18-CV-446, Docket #51). Now,

Jackson contends that the government’s failure to dispute that the right to

counsel had attached “may constitute newly discovered evidence” that

might serve as the basis for an appeal in state court. (Docket #7 at 2).

       In order to relate back to the original petition, the amendment must

assert a ground for relief that is “tied to a common core of operative facts,”

that are similar “in both time and type” as the original petition. Mayle, 545

U.S. at 650, 664. The Supreme Court has illustrated the types of cases that

warrant an amendment back: in one example, the original petition alleged

violations of Brady v. Maryland, 373 U.S. 83 (1963), which requires

prosecutors to turn over exculpatory evidence to the defense; the amended

petition alleged that the government “fail[ed] to disclose a particular

report.” Mayle, 545 U.S. at 664 n.7 (discussing Mandacina v. United States, 328

F.3d 995, 1000–01 (8th Cir 2003)). In another example, the original petition


                                   Page 6 of 11
“challenged the trial court’s admission of recanted statements, while the

amended petition challenged the court’s refusal to allow the defendant to

show that the statements had been recanted.” Id. (discussing Woodward v.

Williams, 263 F.3d 1135, 1142 (10th Cir. 2001)). These examples align with

the proposition that relation back is appropriate “when the new claim is

based on the same facts as the original pleading and only changes the legal

theory.” Id. (quoting 3 J. Moore, et al., Moore’s Fed. Prac. & Proc. § 15.19 (3d

ed. 2004)). This narrow reading of whether a proposed amendment relates

back to an original petition is consistent with habeas petitions’ more

rigorous pleading requirements. Unlike Federal Rule of Civil Procedure’s

lenient standard for notice pleading, Habeas Corpus Rule 2(c) requires

petitioners to “specify all grounds for relief” and to “state the facts

supporting each ground.” It follows, then, that in order to relate back to the

original petition, the new claim must be based on specific facts that track

those alleged in the original petition.

       Here, the factual grounds for Jackson’s original Sixth Amendment

habeas petition are as follows: he participated in a six-person line up before

three witnesses. The witnesses were indecisive as to whether any of the

lineup participants was the suspect in question. It was not until one of the

witnesses asked to see lineup suspect number five again (i.e., Jackson), that

the other two witnesses became decisive about identifying Jackson as the

person who committed the crime in question. Jackson contends that the

audible request to see him rendered the lineup unconstitutionally

suggestive.

       Although the new claim arises from the same investigatory lineup,

the facts that rendered the lineup suggestive are different from the facts that

rendered the lineup violative of Jackson’s right to counsel. “[A] court


                                 Page 7 of 11
considering whether amendment is proper cannot rest on a common

assertion of Sixth Amendment violation. . .Mayle requires a closer look.”

Anderson v. Foster, 13-CV-256-JPS, 2013 WL 3224592, at *2 (E.D. Wis. June

25, 2013); United States v. Gonzalez, 592 F.3d 675, 679–80 (5th Cir. 2009). In

Anderson, this Court denied a motion to amend a habeas petition to include

a claim regarding counsel’s failure to object to certain facts and

recommendations at sentencing. Anderson, 2013 WL 3224592, at *2. The

Court determined that, under Mayle, such an amendment did not relate

back to the original petition because the original petition alleged ineffective

assistance of counsel based solely on the grounds that counsel failed to

present evidence of cooperation. Id. In other words, because the amended

claim rested on new facts, it did not relate back to the original petition.

       In Jackson’s original petition, he alleged that the lineup was

unconstitutionally suggestive because one of the witness asked, audibly,

whether she could see him again, and this influenced the determinations of

the other two witnesses. In his motion to amend, Jackson alleges that the

lineup was unconstitutional because his counsel was not present. However,

at no point in his original petition did he state that his trial counsel was not

present at the lineup, or that his counsel should have been present at the

lineup. Under Mayle, the amended claim is not based on facts that were

alleged in the original petition; therefore, the new claim does not “relate

back” to the original complain such that it can circumvent the statute of

limitations. Because the Federal Rules of Procedure and 28 U.S.C. § 2241 et

seq. preclude the amendment, the Court will also deny Jackson’s motion to

stay proceedings so that he can exhaust them in state Court because such a

stay would be futile. See Anderson, 2013 WL 3224592 at *3.




                                 Page 8 of 11
       Accordingly,

       IT IS ORDERED that Jackson’s motion for leave to proceed with

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED and the $5.00 filing fee be and the same is hereby WAIVED;

       IT IS FURTHER ORDERED that Jackson’s motion to amend and

motion to stay the petition (Docket #7) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Jackson may proceed on his

original petition for writ of habeas corpus (Docket #1);

       IT IS FURTHER ORDERED that the parties shall proceed in

accordance with the following schedule:

       1.     Within thirty (30) days of entry of this Order, Respondent

shall file either an appropriate motion seeking dismissal of this action or

answer the petition, complying with Rule 5 of the Rules Governing

Section 2254 Cases, and showing cause, if any, why the writ should not

issue; and

       2.     If Respondent files an answer, then the parties should abide

by the following briefing schedule:

              a.      Petitioner shall have sixty (60) days after the filing of

       Respondent’s answer within which to file a brief in support of his

       petition, providing reasons why the writ of habeas corpus should be

       issued. Petitioner is reminded that, in accordance with 28 U.S.C. §

       2248, unless he disputes allegations made by Respondent in his

       answer or motion to dismiss, those allegations “shall be accepted as

       true except to the extent that the judge finds from the evidence that

       they are not true.”

              b.      Respondent shall file an opposition brief, with reasons

       why the writ of habeas corpus should not be issued, within sixty (60)


                                 Page 9 of 11
       days of service of Petitioner’s brief, or within one hundred twenty

       (120) days from the date of this Order if no brief is filed by Petitioner.

              c.        Petitioner may then file a reply brief, if he wishes to do

       so, within thirty (30) days after Respondent has filed a response brief.

       3.     If Respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:

              a.        Petitioner shall have thirty (30) days following the

       filing of Respondent’s dispositive motion and accompanying brief

       within which to file a brief in opposition to that motion.

              b.        Respondent shall have fifteen (15) days following the

       filing of Petitioner’s opposition brief within which to file a reply

       brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the habeas petition or a dispositive

motion filed by Respondent must not exceed thirty pages and reply briefs

must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block;

       IT IS FURTHER ORDERED that Petitioner shall submit all

correspondence and legal material to:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.




                                   Page 10 of 11
       The parties must notify the Clerk of Court of any change of address.

Failure to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Because Petitioner’s filings will be electronically scanned and

entered on the docket upon receipt by the Clerk of the Court, Petitioner

need not mail to counsel for Respondent copies of documents submitted to

the Court.

       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, as well

as a Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, a copy of the petition and this Order have been sent

via a Notice of Electronic Filing (“NEF”) to State of Wisconsin

Respondent(s) through the Attorney General for the State of Wisconsin

through the Criminal Appeals Unit Director and lead secretary. The

Department of Justice will inform the Court within twenty-one (21) days

from the date of the NEF whether the Department will not accept service of

process on behalf of Respondent, the reason for not accepting service for

Respondent, and the last known address of Respondent. The Department

of Justice will provide the pleadings to Respondents on whose behalf it has

agreed to accept service of process.

       Dated at Milwaukee, Wisconsin, this 15th day of November, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                 Page 11 of 11
